FILED

DEC 23 2011

UNITED STATES DISTRICT COURT Clerk, U.S. Dist_rict_& Bankrupf¢y
FOR THE DISTRICT OF COLUMBIA Courts for the Dsstnct of Go|umbxa

In re: Tyrone Julius, )
)
Plaintiff. )
)
)

civilAcrionNo. 11 ,‘¢23;§

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis Pursuant to 28 U,S.C. § 191 S(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff, a resident of the District of Columbia, has submitted a wholly incomprehensible
complaint against an indecipherable defendant or defendants. The only clear thing in the
complaint is plaintiffs demand for $999,999,999 in damages Plaintiff’ s outlandish and baseless
demand warrants dismissal of the complaint under § l9l5(e)(2) as frivolous See Neitzke v.
Willz`ams, 490 U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994).
Furthermore, the complaint is so "patently insubstantial" as to deprive the Court of subject matter
jurisdiction Tooley v. Napolz`tano, 586 F.3d l006, 1010 (D.C. Cir. 2009); see Caldwell v.
Kagan, 777 F. Supp.2d l77, 178 (D.D.C. 2011) ("A district court lacks subject matter

jurisdiction when the complaint ‘is patently insubstantial, presenting no federal question suitable

for decision."’) (quoting Tooley, 586 F.3d at 1009 . A separate Order of dismissal accompanies
this Memorandum Opinion. 4 // ;(/ 

United States District Judge

Date:December 29 ,2011